—In an action to foreclose a mortgage,the defendant James E. Cuffee appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated November 6, 1997, which granted the plaintiffs motion for summary judgment.
*296Ordered that the order is affirmed, with costs.
The appellant does not contest that he defaulted in the repayment of the subject loan. Moreover, the plaintiff presented evidentiary proof in admissible form which established its cause of action for foreclosure against the appellant, based upon the appellant’s indebtedness of $175,630.38 plus interest, various taxes, and expenses (see, Zuckerman v City of New York, 49 NY2d 557, 559). The appellant’s answer to the complaint and the affidavit submitted in opposition to the motion contained unsubstantiated allegations (see, Rukaj v Roth, 237 AD2d 503), and failed to demonstrate the existence of a factual issue requiring a trial of the action (see, Zuckerman v City of New York, supra). O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.